Citation Nr: 1449002	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-05 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from November 1991 to October 1992.  This matter initially came before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In April 2012, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in Virtual VA includes VA treatment records dated from May 2011 to August 2012 and a copy of the April 2014 VA examination, which were reviewed by the Agency of Original Jurisdiction (AOJ) prior to issuance of the May 2014 Supplemental Statement of the Case (SSOC).  Virtual VA also includes a copy of the September 2014 Appellate Brief.  VBMS includes duplicative or irrelevant documents.  

In September 2014, the Veteran submitted additional evidence to the Board, which included private treatment records from Beatitude Aesthetic Medicine and Acne Center.  He did not submit a waiver of initial consideration of this evidence by the AOJ; however, because another remand is required, a review of these records is not prejudicial to the Veteran as the AOJ will have an opportunity to review the evidence on remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

Regrettably, further evidentiary development is necessary before appellate review may proceed on this claim.  A VA examination was conducted in April 2014; however, the Board finds that a clarifying medical opinion is needed.

The Veteran contends that his current acne was incurred in or aggravated by active service.  The only available service treatment records pertain to the Veteran's Chapter 14 discharge for a pattern of misconduct.  His June 1992 Chapter 14 examination reflects that his skin was normal.  On the corresponding report of medical history, the Veteran checked "yes" to having or having had skin diseases.  He indicated that he had acne that was controlled by medicine.  

Post service, the first documented treatment for acne was in July 2008.  A July 2008 VA dermatology note indicates that the Veteran reported having pimples on his back that were worse than usual.  In September 2011, it was noted that he had acne over most of his body after using testosterone and steroid injections for workouts.  Other skin diagnoses are of record, to include seborrheic dermatitis, tinea versicolor, and folliculitis.

During the April 2014 VA examination, the Veteran reported that he had acne as a teenager, but that he felt it was different from what he had during service.  He said that during service he developed acne on the left side of his face and sought treatment at Reynolds Army Community Hospital and was given medication.  He recalled that the condition improved but that he continued to have problems and that the acne spread to his back.  The examiner opined that the claimed condition "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service, injury, event or illness."  The examiner explained that, according to the Veteran's statements, the acne pre-existed service and that the condition was similar during service with the exception of the involvement of his back.  Thus, the examiner's rationale for direct service connection was based on lack of aggravation; this is not adequate.

In this case, an entrance examination is not of record; therefore, the presumption of soundness applies.  Accordingly, VA requires a medical opinion regarding direct service connection rather than aggravation, despite the Veteran's comments.  Based on the foregoing, the Board finds that a clarifying medical opinion is needed. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum to the April 2014 examination by the same examiner or another examiner if not available.  If an examiner deems an examination necessary, one must be provided.  The claims file, including a copy of this remand, should be made available for review in conjunction with the addendum.  

After a review of the record on appeal, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed skin disorder had onset during service or is otherwise related to service.  

A complete explanation for all opinions is required, to include a discussion of the facts and medical principles involved.  The examiner must address the Veteran's lay statements regarding onset of symptoms and progression of symptoms since service discharge.

2.  After completing these actions, ensure that the medical opinion and evidentiary development complies with the remand directives.  Conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



